Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the registration statement on Form SB-2 American Metal and Technology, Inc. of our report dated April 10, 2007 on our audits of the financial statements of American Metal and Technology Group and Subsidiaries as of December 31, 2006 and the results of their operations and cash flows for each of the two years then ended, and the reference to us under the caption “Experts”. Kabani & Company, Inc. Los Angeles, California October 2, 2007
